Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that plaintiff gave no evidence upon which a verdict for damages could be predicated. Plaintiff sought to recover, according to his complaint, “ twenty-five per cent of all the profits made by the defendants during the year 1918, no matter what source realized from.” The evidence offered by the plaintiff did not tend to prove that the defendants realized any profits from any source during the year 1918. Rich, Putnam, Blaekmar and Jaycox, JJ., concur; Jenks, P. J., not voting.